IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LUIS M. HARRIS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4564

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed October 7, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Luis M. Harris, pro se, Petitioner.

Pamela Jo Bondi, Attorney General; C. Ian Garland and Holly N. Simcox, Assistant
Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.